Title: From Thomas Jefferson to Henry Dearborn, 9 August 1802
From: Jefferson, Thomas
To: Dearborn, Henry


          
            Dear Sir
            Monticello Aug. 9. 1802
          
          I inclose you some more resignations of militia commissions. I think we should do well in all cases to know that a commission will be accepted, before [. . .].
          We have recieved information that the emperor of Marocco, having asked passports for two vessels loaded with wheat to go to Tripoli while blockaded by us, and being refused, has ordered away our Consul: this demand of his is so palpably against reason & the usage of nations as to bespeak a settled design of war against us, or a general determination to make common cause with any of the Barbary powers at war with us. I had just written him a friendly letter to accompany 100. gun carriages asked by him of the former administration. but the state of things is so changed that it will not be proper now to send these. we expect the Boston to return shortly. there will then remain there the Chesapeake, Constellation & Adams; of which we had thought of recalling one, as two were deemed sufficient for Tripoli. it is now a question whether we should not leave the three there, & whether we should send [another? and a] very important question is What is the nature of the orders which should be given to the commanders of our vessels in the Mediterranean with respect to Marocco? as circumstances look towards war, I have asked the opinions of the heads of departments on the preceding questions, and will beg the favor of yours by the return of post, as the Genl. Greene [will] probably be detained to carry our orders.
          Accept assurances of my affectionate esteem & respect.
          
            Th: Jefferson
          
          
            P. S. will you be so good as to ask [. . .] of Simpson’s & Morris’s letters at the Navy [office]?
          
        